Case 2:20-cv-00017-SPC-MRM Document 23-1 Filed 03/18/20 Page 1 of 8 PageID 116




                   EXHIBIT A
Case 2:20-cv-00017-SPC-MRM Document 23-1 Filed 03/18/20 Page 2 of 8 PageID 117




                                       Federal Communications Commission                               DA 19-1247


                                                  Before the
                                       Federal Communications Commission
                                             Washington, D.C. 20554

    In the Matter of                                       )
                                                           )
    Amerifactors Financial Group, LLC Petition for         )
    Expedited Declaratory Ruling                           )
                                                           )
    Rules and Regulations Implementing the                 )        CG Docket No. 02-278
    Telephone Consumer Protection Act of 1991              )
                                                           )
    Junk Fax Protection Act of 2005                        )        CG Docket No. 05-338




                                            DECLARATORY RULING

     Adopted: December 9, 2019                                                    Released: December 9, 2019

     By the Chief, Consumer and Governmental Affairs Bureau:
     I.          INTRODUCTION
             1.       The Telephone Consumer Protection Act (TCPA), as amended by the Junk Fax
     Protection Act (JFPA), prohibits any person from sending an unsolicited advertisement to a “telephone
     facsimile machine.”1 In relevant part, a “telephone facsimile machine” is defined as “equipment which
     has the capacity . . . to transcribe text or images (or both) from an electronic signal received over a regular
     telephone line onto paper.”2 Construing these terms in 2003, the Commission has made clear that the
     prohibition does not extend to facsimile messages “sent as email over the Internet.”3
              2.       In 2017, Amerifactors filed a petition for declaratory ruling asking the Commission to
     clarify that faxes sent to “online fax services” are not faxes sent to “telephone facsimile machines.”4 An
     online fax service is “a cloud-based service consisting of a fax server or similar device that is used to send
     or receive documents, images and/or electronic files in digital format over telecommunications facilities”5
     that allows users to “access ‘faxes’ the same way that they do email: by logging into a server over the
     Internet or by receiving a pdf attachment [as] an email.”6
             3.       By this declaratory ruling, we make clear that an online fax service that effectively
     receives faxes “sent as email over the Internet” and is not itself “equipment which has the capacity . . . to

     1   47 U.S.C. § 227(b)(1)(C).
     2   Id. § 227(a)(3).
     3Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket 02-278, 18 FCC
     Rcd 14014, 14133, para. 200 (2003) (2003 TCPA Order).
     4See Petition for Expedited Declaratory Ruling of Amerifactors Financial Group, LLC, CG Docket Nos. 02-278,
     05-338, at 2 (filed July 13, 2017) (Petition).
     5   Id. at 2 n.4.
     6   Id. at 1.




                                                       11950
Case 2:20-cv-00017-SPC-MRM Document 23-1 Filed 03/18/20 Page 3 of 8 PageID 118




                                        Federal Communications Commission                             DA 19-1247


     transcribe text or images (or both) from an electronic signal received over a regular telephone line onto
     paper” is not a “telephone facsimile machine” and thus falls outside the scope of the statutory prohibition.
     II.         BACKGROUND
              4.      In relevant part, the TCPA prohibits the use of “any telephone facsimile machine,
     computer, or other device to send, to a telephone facsimile machine, an unsolicited advertisement.”7 The
     TCPA defines the term “telephone facsimile machine” as “equipment which has the capacity (A) to
     transcribe text or images, or both, from paper into an electronic signal and to transmit that signal over a
     regular telephone line, or (B) to transcribe text or images (or both) from an electronic signal received over
     a regular telephone line onto paper.”8
             5.       In 2003, the Commission made clear that the TCPA’s prohibition does not extend to
     facsimile messages “sent as email over the Internet.”9 In doing so, the Commission made clear that where
     the equipment itself could transcribe a fax onto paper—such as a personal computer attached to printer
     and modem—it would remain within the scope of the statute.10 The Consumer and Governmental Affairs
     Bureau reiterated this finding in the Westfax Declaratory Ruling, finding that the “efaxes” at issue in that
     case were received by equipment that had “the capacity to ‘transcribe text or images (or both) from an
     electronic signal received over a telephone line onto paper.’”11
              6.       In 2017, Amerifactors filed the present petition for declaratory ruling regarding “online
     fax services.”12 Amerifactors argues that (1) online fax services do not fit within the plain meaning of the
     TCPA’s prohibition on conventional faxes; (2) online faxes do not result in the type of harm the Congress
     sought to avoid in the TCPA; (3) a declaratory ruling here would be a first step toward curbing abusive
     litigation practices; and (4) applying the TCPA to faxes received on a device other than a telephone
     facsimile machine would be an impermissible restriction on commercial speech in violation of the First
     Amendment.13
             7.       The Bureau sought comment on Amerifactors’ Petition.14 Several entities and
     individuals filed comments. The majority of commenters support the Petition. In general, these
     commenters reiterate the arguments made in the Petition, including that the TCPA’s prohibitions do not
     apply to faxes received via an online fax service because that technology does not constitute a telephone
     facsimile machine.15 Five commenters oppose Amerifactors’ petition, one of which is the plaintiff in an




     7   47 U.S.C. § 227(b)(1)(C).
     8   Id. § 227(a)(3).
     9   2003 TCPA Order, 18 FCC Rcd at 14133, para. 200.
     10   Id.
     11See Westfax, Inc., CG Docket Nos. 02-278 and 05-338, Declaratory Ruling, 30 FCC Rcd 8620, 8623, para. 9
     (CGB 2015) (CGB Westfax Declaratory Ruling).
     12   Petition at 2.
     13   Id. at 10-19.
     14See Consumer and Governmental Affairs Bureau Seeks Comment on Amerifactors Financial Group, LLC Petition
     for Expedited Declaratory Ruling Under the Telephone Consumer Protection Act of 1991, CG Docket Nos. 02-278,
     05-338, Public Notice, 32 FCC Rcd 5667 (2017).
     15   See, e.g., Amsterdam P&L Comments at 3; Legal & General America Comments at 2-3.




                                                        11951
Case 2:20-cv-00017-SPC-MRM Document 23-1 Filed 03/18/20 Page 4 of 8 PageID 119




                                          Federal Communications Commission                               DA 19-1247


     ongoing class action lawsuit against Amerifactors.16 In general, these commenters argue that faxes sent to
     fax servers are subject to the TCPA’s prohibitions, and that the time and resources expended to review
     faxes causes harm even with online fax services.17 In addition, Career Counseling, the plaintiff in the
     underlying TCPA litigation against Amerifactors, argues that a declaratory ruling is procedurally
     inappropriate in this instance as the Petition raises no controversy or uncertainty to be resolved.18
     III.       DISCUSSION
              8.      Based on the record, including a great deal of information on the nature and operations of
     current online fax services, we grant Amerifactors’ request for declaratory ruling. To the extent an
     unsolicited facsimile advertisement is sent to a service that effectively receives faxes “sent as email over
     the Internet” and is not itself “equipment which has the capacity . . . to transcribe text or images (or both)
     from an electronic signal received over a regular telephone line onto paper,” the language of the TCPA
     and our precedent make clear that service is not a “telephone facsimile machine” and is thus outside the
     scope of the statutory prohibition. Our clarification is limited to an analysis of online fax services, as
     informed by the current record, and does not prejudge whether we would arrive at the same conclusion for
     other types of equipment and services.
              9.      As an initial matter, we find sufficient controversy or uncertainty exists to justify issuing
     a declaratory ruling as set out in section 1.2 of our rules.19 Although Career Counseling notes that
     Amerifactors makes no direct claim in its petition that any person received its faxes through an online fax
     service, Amerifactors indicated to the court in the underlying litigation that it “believes many, if not the
     majority of the alleged faxes at issue” were received by, and thus sent to, an online fax service.20 In
     addition, the issue Amerifactors raises extends beyond the parties involved in the current litigation, as
     evidenced by several commenters that support clarification of this issue.21
              10.     Turning to the merits, the TCPA’s language demonstrates that Congress did not intend
     the statute’s prohibition to apply to faxes sent to equipment other than a telephone facsimile machine.
     Specifically, the language of the statute proscribes sending a fax only to a “telephone facsimile
     machine.”22 In contrast, Congress made clear that the proscription applies when such a fax is sent from
     other devices as well—specifically, an unsolicited facsimile advertisement can originate on any of three
     types of equipment: a “telephone facsimile machine,” a “computer,” or any “other device.”23

     16 See Barry Comments; Biggerstaff Comments; Career Counseling Comments; Shaw Comments; Sutton
     Comments; see also Career Counseling, Inc. v. Amerifactors Fin. Group, LLC, No. 16-cv-0313-JMC (D.S.C.)
     (stayed pending a Commission decision).
     17   See, e.g., Career Counseling Comments at 1-6; Barry Comments at 1-2.
     18   See Career Counseling Comments at 8.
     19   See 47 CFR § 1.2.
     20   Career Counseling Comments at 8, Exh. A (citing Amerifactors Mem. Supp. Mot. Stay at 2-3).
      See, e.g., ABA Comments at 2; Amsterdam P&L Comments at 1-2; Jefferson Business Comments at 1; Legal &
     21

     General Comments at 4.
     2247 U.S.C. § 227(b)(1)(C); see also Petition at 11-12 (citing various cases holding that “where Congress includes
     particular language in one section of the statute but omits it in another section of the same Act, it is generally
     presumed that Congress acts intentionally and purposely in the disparate inclusion or exclusion”); Amsterdam P&L
     Comments at 3; Brinker Comments at 2; Legal & General America Comments at 2-3. Our decision is limited to
     online fax services, as described in the current record. We therefore do not address the possibility that personal
     computers or other devices might be subject to the TCPA’s protections if they essentially function as “telephone
     facsimile machines,” including causing the consumer harms we discuss here.
     23   47 U.S.C. § 227(b)(1)(C).




                                                          11952
Case 2:20-cv-00017-SPC-MRM Document 23-1 Filed 03/18/20 Page 5 of 8 PageID 120




                                           Federal Communications Commission                                   DA 19-1247


              11.     Next, we turn to whether an online fax service is a “telephone facsimile machine.” As
     described in the record, a fax received by an online fax service as an electronic message is effectively an
     email. Under our precedent, faxes “sent as email over the Internet” are not subject to the TCPA.24 Faxes
     sent to online fax services via an attachment that the consumer can delete without printing are effectively
     the same as “email sent over the Internet.”25 Consumers can manage those messages the same way they
     manage email by blocking senders or deleting incoming messages without printing them. We also
     understand that an online fax service cannot itself print a fax—the user of an online fax service must
     connect his or her own equipment in order to do so. As such, an online fax service is plainly not
     “equipment which has the capacity . . . to transcribe text or images (or both) from an electronic signal
     received over a regular telephone line onto paper.” Accordingly, under the plain terms of the Act, an
     online fax service is not a “telephone facsimile machine” and a fax sent to one is not “an unsolicited
     facsimile advertisement” prohibited by the TCPA.
             12.      What is more, we agree with commenters that faxes sent to online fax services do not
     cause the specific harms to consumers Congress sought to address in the TCPA.26 The House Report on
     the TCPA makes clear that the facsimile provisions of the statute were intended to curb two specific
     harms: “First, [a fax advertisement] shifts some of the costs of advertising from the sender to the
     recipient. Second, it occupies the recipient’s facsimile machine so that it is unavailable for legitimate
     business messages while processing and printing the junk fax.”27 The record is clear that faxes sent to
     online fax services do not pose these harms and, in fact give consumers tools such as blocking capabilities
     to control these costs.28 Specifically, we find that the advertiser cost-shifting that Congress sought to
     prevent, such as the use of a recipient’s paper and ink, is not a factor with online fax services. The House
     Report on the TCPA explained in 1991 that fax machines were “designed to accept, process, and print all
     messages which arrive over their dedicated lines.”29
              13.     By contrast, the record here confirms that online fax services hold inbound faxes in
     digital form on a cloud-based server, where the user accesses the document via the online portal or via an
     email attachment and has the option to view, delete, or print them as desired.30 Faxes sent to online fax
     services use paper and ink only when the recipient chooses to print it using their own separately provided
     equipment. Neither is Congress’ concern about junk faxes occupying the recipient’s fax machine so it is
     unavailable for other transmissions an issue with online fax services. These services can handle multiple
     simultaneous incoming transmissions and thus receipt of any one fax does not render the service
     unavailable for others.31 In short, online fax services differ in critical ways from the traditional faxes sent
     24   See 2003 TCPA Order, 14 FCC Rcd at 14133, para. 200.
     25   Id.
      See Petition at 16-19; ABA Comments at 1-2; Amsterdam P&L Comments at 4; Legal & General America
     26

     Comments at 4-5.
     27   H.R. Rep. No. 317, 102d Cong., 1st Sess. 11 (1991).
     28 See Letter from Steven A. Augustino, Counsel for Amerifactors to Marlene H. Dortch, FCC, CG Docket No. 02-
     278 (dated Sept. 6, 2019); Amerifactors Reply Comments at 13-14; Petition at Exh. 2 (noting those online fax
     services that provide a blocking option). Even where online fax services charge consumers for individual faxes,
     providers offer functionalities that enable consumers to manage unwanted messages, including the ability to block
     senders or options to purchase “receipt only” packages in which no additional cost is incurred for receipt of
     transmissions. See, e.g., Amerifactors Reply Comments at 13-14 (discussing various online fax service plans).
     29   H.R. Rep. No. 317, 102d Cong., 1st Sess. 11 (1991) (emphasis added).
     30   See, e.g., Petition at 13; ABA Comments at 1-2; Legal & General America Comments at 4-5.
     31Petition at 18 (noting that because a fax reaches the user of an online fax service via email there is typically no
     occupation of the user’s facilities).




                                                            11953
Case 2:20-cv-00017-SPC-MRM Document 23-1 Filed 03/18/20 Page 6 of 8 PageID 121




                                         Federal Communications Commission                                DA 19-1247


     to telephone facsimile machines Congress addressed in the TCPA.32 These faxes are more accurately
     characterized as faxes sent to a “computer” or “other device,” and not a “telephone facsimile machine.”33
             14.      We disagree with those commenters who suggest that other consumer inconveniences
     necessitate that all computers and devices capable of being sent faxes be deemed telephone facsimile
     machines.34 For one, we see no discretion contained in the statute to expand the meaning of a telephone
     facsimile machine beyond its defined scope. For another, the more general harms that such commenters
     point to—such as time spent monitoring unwanted faxes stored by online fax services—are more
     generalized harms that go beyond the specific harms Congress identified in enacting the TCPA.35
              15.    We also disagree with those that suggest this case is governed by the Westfax
     Declaratory Ruling. That decision focused on whether the mere conversion of a conventional fax to
     email at some point in the transmission chain removed the fax from the TCPA’s reach—and found that it
     did not.36 And based on a limited record, it assumed that the “efax” in question was sent to a computer
     with an attached fax modem that had the capacity to print the fax, as required by statute.37 That decision
     did not consider the online fax services that have no such capacity at issue here.
             16.      Having granted Amerifactors the relief it requests as described above, we decline to
     address its other arguments, including the claim that applying the TCPA prohibition to faxes sent to
     online fax services would violate the First Amendment.
     IV.         ORDERING CLAUSES
            17.     For the reasons stated above, IT IS ORDERED, pursuant to sections 1-4 and 227 of the
     Communications Act of 1934, as amended, 47 U.S.C. §§ 151-154, 227, sections 1.2 and 64.1200 of the
     Commission’s Rules, 47 CFR §§ 1.2, 64.1200, and the authority delegated in sections 0.141 and 0.361 of
     the Commission’s rules, 47 CFR §§ 0.141, 0.361, that the Petition for Expedited Declaratory Ruling filed
     by Amerifactors Financial Group, LLC on July 13, 2017, IS GRANTED TO THE EXTENT
     DESCRIBED HEREIN.




     32For these reasons, we disagree with those commenters who suggest that granting Amerifactors’ request will result
     in consumer harms that Congress intended to protect under the TCPA. See, e.g., Biggerstaff Reply Comments at 9;
     Sutton Comments at 1.
     33 We agree with Amerifactors that interpreting the TCPA to mean that every “computer” or “other device” is a
     telephone facsimile machine, merely because it could be connected to a printer, directly or indirectly, would be
     overly broad and result in the kind of impermissibly expansive application of the TCPA that the D.C. Circuit
     recently rejected. See Letter from Steven A. Augustino, Counsel for Amerifactors to Marlene H. Dortch, FCC, CG
     Docket No. 02-278 (dated Feb. 22, 2019).
      Career Counseling Comments at 6-8 (noting time spent opening, reviewing and deleting messages); Shaw
     34

     Comments at 1 (faxes emailed to the recipient take the recipient’s time); Sutton Comments at 1.
     35See, e.g., CGB Westfax Declaratory Ruling, 30 FCC Rcd at 8624, para. 12; 2003 TCPA Order, 18 FCC Rcd at
     14134, para. 202.
     36   CGB Westfax Declaratory Ruling, 30 FCC Rcd at 8623-24, para. 10.
     37   See id. at 8623, para. 9.




                                                         11954
Case 2:20-cv-00017-SPC-MRM Document 23-1 Filed 03/18/20 Page 7 of 8 PageID 122




                               Federal Communications Commission                       DA 19-1247


          18.   IT IS FURTHER ORDERED that this Declaratory Ruling shall be effective upon release.


                                              FEDERAL COMMUNICATIONS COMMISSION




                                              Patrick Webre
                                              Chief
                                              Consumer and Governmental Affairs Bureau




                                             11955
Case 2:20-cv-00017-SPC-MRM Document 23-1 Filed 03/18/20 Page 8 of 8 PageID 123




                                  Federal Communications Commission                DA 19-1247



                                              Appendix

                                         List of Commenters

     Commenters                                                                   Abbreviation
     American Bankers Association                                                          ABA
     Amerifactors Financial Group, LLC                                             Amerifactors
     Amsterdam Printing & Litho                                                Amsterdam P&L
     Barry, Peter/Barry/Helwig, LLC                                                        Berry
     Robert Biggerstaff                                                              Biggerstaff
     Cynthia Brinker                                                                    Brinker
     Career Counseling, Inc.                                                 Career Counseling
     David Cover                                                                          Cover
     Johnny Daciolas                                                                   Daciolas
     Leslie Delahoya                                                                  Delahoya
     Erika Eaton                                                                           Eaton
     Stephanie Elizabeth                                                              Elizabeth
     Gary Evans                                                                           Evans
     Michael Friend                                                                       Friend
     Javier Gonzalez                                                                  Gonzalez
     Mark Gregg                                                                           Gregg
     Joe Horner                                                                          Horner
     Kim Jarreau                                                                         Jarreau
     Jefferson Business Council                                              Jefferson Business
     Gary Lafountain                                                                 Lafountain
     Legal & General America, Inc.                                    Legal & General America
     David Lloyd                                                                          Lloyd
     Derek Mannion                                                                     Mannion
     Christopher Robert                                                                  Robert
     Lalo Robles                                                                         Robles
     John Shaw                                                                             Shaw
     Jason Stephens                                                                    Stephens
     Jimmy Sutton                                                                         Sutton
     Mark Valencia                                                                     Valencia
     Westfax, Inc.                                                                      Westfax




                                              11956
